


Exhibit 10.1




MUTUAL TERMINATION AGREEMENT




This MUTUAL TERMINATION AGREEMENT is entered into as of December 15, 2008 (this
“Agreement”), by and among Summit Financial Group, Inc., a West Virginia
corporation (“Summit”), SFG II, Inc., a West Virginia corporation (“SFG”), and
Greater Atlantic Financial Corp., a Delaware corporation (“GAFC”).


RECITALS


WHEREAS, Summit, SFG and GAFC are parties to that certain Agreement and Plan of
Reorganization dated as of June 9, 2008 (the “Reorganization Agreement”)
(capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Reorganization Agreement); and


WHEREAS, Section 9.1(a) of the Reorganization Agreement provides that Summit,
SFG and GAFC may mutually terminate the Reorganization Agreement; and


WHEREAS, the respective board of directors of Summit, SFG and GAFC have
determined it is in the best interests of their respective corporations and
stockholders to mutually terminate the Reorganization Agreement as provided
herein effective immediately upon execution of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, and intending to be legally bound hereby, the parties mutually agree as
follows:


1.           Termination of Reorganization Agreement.  Summit, SFG and GAFC each
hereby agree to terminate the Reorganization Agreement effective immediately
upon the execution of this Agreement.


2.           Effect of Termination; Mutual Discharge and Release.  Each party
hereto, on behalf of itself and, to the fullest extent permitted by law, its
affiliates, subsidiaries, directors, officers, stockholders, employees, agents,
financial and legal advisors and other representatives, and the successors and
assigns of each of them (each, a “Releasing Party”), hereby fully, finally and
forever releases and discharges each other party hereto and each of their
respective affiliates, subsidiaries, directors, officers, stockholders,
employees, agents, financial and legal advisors and other representatives, and
the successors and assigns of each of them, from any and all liabilities and
obligations, claims, causes of action and suits of whatever kind or character,
joint or several, at law or in equity, whether arising under any United States
federal, state or local law, or otherwise, that any Releasing Party has or has
had, whether known or unknown, accrued or unaccrued and  arising out of,
relating to, or in connection with the Reorganization Agreement and the
transactions contemplated thereby, including, without limitation, any liability
or obligation arising out of any breach of any representation, warranty,
covenant or agreement contained in the Reorganization Agreement (including,
without limitation, any fee or expense set forth in Section 9.03 of the
Reorganization Agreement); provided, however, that nothing in this Section 2
shall impair the survival and full force of the confidentiality provisions of
Section 7.05(b) of the Reorganization Agreement.  Notwithstanding the foregoing,
the parties agree to share equally in the expense incurred for test
deconversions from GAFC’s core processor to the Summit IT system in an amount
not to exceed $60,000.


3.           Representations and Warranties.  Summit, SFG and GAFC each hereby
represents and warrants to the other party that: (a) it has full power and
authority to enter into this Agreement and to perform its obligations hereunder
in accordance with the provisions of this Agreement, (b) this Agreement has been
duly authorized, executed and delivered by such party, (c) this Agreement
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally and to general
principles of equity, whether applied in a court of law or a court of equity,
(d)  it has received no inducement to enter into this Agreement, and (e) it has
not assigned or otherwise transferred any of the claims, causes of action, suits
or other matters released by it under this Agreement.


4.           Public Announcement.  Summit and GAFC each shall issue a press
release, reasonably agreeable to the other party (the “Initial Release”), upon
the signing of this Agreement with respect to this Agreement and the termination
of the Reorganization Agreement.  Except as required by law or applicable
listing agreement, no other press release shall be issued regarding the
termination of the Reorganization Agreement by either Summit (including SFG) or
GAFC without the prior written consent of the other party.  Notwithstanding the
foregoing, Summit and GAFC shall be permitted to make reference to the matters
addressed in this Agreement, in other press releases or in required filings or
communications with the Securities and Exchange Commission or filings or
communications made to any other governmental entity or regulation; provided,
however, that such references are substantially consistent with the Initial
Release or are required by applicable law or listing requirements.


5.           Governing Law; Successors.  This Agreement shall be governed by,
and interpreted in accordance with, the laws of the State of Delaware applicable
to contracts made and to be performed entirely within such State (except to the
extent that mandatory provisions of federal law are applicable).  This Agreement
shall be binding upon any successor to Summit (including SFG) or GAFC.


6.           Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed
according to the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or in
equity.  The parties hereto further agree that in any proceeding seeking
specific performance, each party will waive the defense of adequacy of a remedy
at law.


7.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original.


[Signature page immediately follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.




Summit Financial Group, Inc.






By:            /s/  H. Charles Maddy,
III                                                      
  H. Charles Maddy, III
  President and Chief Executive Officer




SFG II, Inc.






By:            /s/  H. Charles Maddy,
III                                                      
  H. Charles Maddy, III
 
  President and Chief Executive Officer





Greater Atlantic Financial Corp.






By:            /s/  Carroll E.
Amos                                                      
  Carroll E. Amos
 
  President and Chief Executive Officer

